Citation Nr: 1449818	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to an initial compensable disability rating for status post left inguinal hernia repair with stable scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his December 2013 Board hearing, the Veteran said that within the past year, his right ankle had been X-rayed at a VA facility.  He also said that he had been told by medical personnel that his currently diagnosed cataracts were related to a trauma he experienced while he was on active duty.

The most recent VA treatment records associated with the Veteran's physical claims file, VBMS file, and Virtual VA file date from March 2012.  According to the Veteran's December 2013 testimony, more recent VA treatment records exist that support his claims for service connection for a right ankle disorder and an eye disorder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's hearing testimony, VA has a duty to attempt to obtain these records on remand.

It is unclear if the Veteran has received additional treatment for his residuals of a hearing repair.  As the Veteran has identified outstanding VA treatment records, that may conceivable include treatment for his hernia, the Veteran should be asked to identify any outstanding treatment for his residuals of his left inguinal hernia repair with stable scar.

Finally, the Board observes that in January 2014, the Veteran's representative submitted a request for the record to remain open for 60 days to obtain evidence in support of his claims.  While the request was well over 60 days ago, on remand, the Veteran should be afforded an appropriate time to submit evidence in support of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised to submit any outstanding medical evidence in his possession that pertain to the issues on appeal. 

With any necessary authorization from the Veteran, the AOJ should obtain all of his outstanding treatment records, to particularly include his records of VA medical treatment from March 2012 through the present.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  After reviewing the records, the AOJ should conduct any further development deemed necessary.

3.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



